DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 3, 11 and 13 are amended.
Claim(s) 4-7, 10, 14-17 and 20 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2017/103704 submitted on September 27th, 2017.

Response to Arguments
Applicant’s arguments (see remarks pages 5-9 of 10) filed January 28th, 2022 with respect to rejection of claim(s) 1-3, 8, 9, 11-13, 18 and 19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, The onDurationTimer is started according to the DRX cycle, while nowhere does Patwardhan teach or suggest that the starting of the onDurationTimer is related to the "duration when the terminal device is in the long DRX cycle" or the "number of long DRX cycles". Patwardhan is not related to "starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration”... Patwardhan teaches only that the onDurationTimer is stopped upon detection of the downlink subframe, while this is different from the above stopping condition of claim 1... Patwardhan does not teach or even suggest stopping the timer if the terminal is no longer in the long DRX cycle before the timer expires... Therefore, Patwardhan does not disclose the operation of the timer according to the above quoted elements, and thus Patwardhan does not cure the deficiencies of Kimba, and none of Kimba, Patwardhan, or any combination thereof, teaches or even suggests the above- quoted elements.  [Remarks, pages 7-9 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

	In this case, Patwardhan et al. (US 2017/0064770 A1) pg. 7, ¶55 lines 9-16 discloses as follows: 

	[0055] In this regard, in LTE for example, when UE 115 detects no data activity for a duration defined by drx-InactivityTimer or receives a DRX command from the access point 105, the UE 115 can determine to start a short DRX cycle (if configured) based on the short DRX cycle parameter and can initialize the short cycle timer based on the short cycle timer parameter. After expiration of the short cycle timer, or initially if the UE 115 is not configured with short DRX cycle parameters, the UE 115 can determine to start a long DRX cycle based on the long DRX cycle offset and start parameters. During DRX cycles, the UE 115 can activate the communication resources for the duration defined by the onDurationTimer (e.g., and/or based on detecting data activity and the drx-InactivityTimer, a received DRX command, a HARQ round trip time (RTT) timer, the drx-RetransmissionTimer, etc.). As described, in contention-based RATs, it may not be possible to know whether a channel will be available for access point 105 to communicate with the UE 115 during an on-duration of the UE 115. ..

Patwardhan pg. 11, ¶73 and ¶74 further discloses: 

	[0073] In addition, initializing the on-duration timer based on determining that communications are received from the access network node (e.g., access point 105) at Block 506 may correspond to timer managing component 444 initializing a minimum on-duration timer 448, which may have a value less than the on-duration timer 446, to allow for receiving the communications in DRX mode. ... Furthermore, in this regard, initializing the on-duration timer at Block 506 may optionally include, at Block 604, stopping the second on-duration timer based at least in part on determining that the communications are received from the access network node. In an aspect, timer managing component 444, e.g., in conjunction with processor(s) 402, memory 403, transceiver 404, etc., can stop the second on-duration timer (e.g., on-duration timer 446) based at least in part on determining that the communications are received from the access network node (e.g., from access point 105). Thus, when both the on-duration timer 446 and the minimum on-duration timer 448 expire, resource managing component 440 can deactivate the communication resources. An example of monitoring for downlink subframes and accordingly determining a DRX cycle are shown in FIG. 9.

	[0074] FIG. 9 illustrates an example of a communication timeline 900 including a plurality of subframes (e.g., numbered 0-9) for monitoring for downlink subframes and accordingly determining a DRX cycle. .. The UE can additionally initialize a minimum on-duration timer for receiving the downlink communications from the access point (which can be 4 subframes in this example). The UE may also stop the on-duration timer based on detecting the downlink subframe. Thus, once the on-duration and minimum on-duration timers are expired, the UE deactivates the communication resources (after subframe 3), and the UE can again monitor for downlink signals at 912 and can detect downlink signals at 914 in subframe 5. Accordingly, the UE can again initialize the minimum on-duration timer and end the on-duration timer. Moreover, in an example, after the UE deactivates the communication resources, the UE can monitor for downlink signals at 920, but may not detect downlink signals before expiration of the on-duration timer (e.g., after 15 subframes). In this example, the communication resources may be deactivated based on expiration of the on-duration timer and minimum on-duration timer. Accordingly, the UE can maintain deactivated communication resources and can begin to monitor for downlink subframes in a next DRX cycle.


In other words, Patwardhan teaches “starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration” and “stopping the timer if the terminal is no longer in the long DRX cycle before the timer expires...” by disclosing – 

the UE determining to start a long DRX cycle based on the long DRX cycle offset and start parameters. During DRX cycles, the UE can activate the communication resources for the duration defined by the onDurationTimer.

The UE stopping the on-duration timer based on detecting a downlink subframe for deactivating communication resources. Therefore, after the UE deactivates the communication resources, the UE can monitor for downlink signals at “920”, but does not detect downlink signals before expiration of the on-duration timer (e.g., after 15 subframes).    

     
	Therefore a prima facie case of obviousness is established by KIMBA DIT ADAMOU (US 2020/0245295 A1) in view of Patwardhan et al. (US 2017/0064770 A1) under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8, 9, 11-13, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over KIMBA DIT ADAMOU (US 2020/0245295 A1; also see English machine translation of CN 2017/10687303.9) hereinafter “Kimba” and machine translation ‘303.9 in view of Patwardhan et al. (US 2017/0064770 A1) hereinafter “Patwardhan”.

Regarding Claims 1 and 11,
	Kimba discloses a terminal device [see fig. 12, pg. 6, ¶180 lines 1-11, a terminal “1200”; also see machine translation ‘303.9, fig. 12, pg. 12, lines 1-12] comprising a processor and memory [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, including: at least one processor “1201”, and a storage “1202”; also see machine translation ‘303.9, fig. 12, pg. 12, lines 1-12], wherein the terminal device is configured with a timer [see fig. 1: Step “101”, pg. 2, ¶47 lines 1-5; ¶48 lines 1-5, ¶49 lines 1-5, a first configuration information including timing duration of a timer; also see machine translation ‘303.9, fig. 12, pg. 13, lines 17-45] and configured to receive signal on an active BWP [see fig. 1: Step “101”, pg. 2, ¶47 lines 1-5; ¶48 lines 1-5, ¶49 lines 1-5, receiving, an activation state configuration command of a BWP resource; also see machine translation ‘303.9, fig. 1: Step “101”, pg. 3, lines 15-16], and the memory is configured to store a plurality of computer programs that [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, the storage “1202”, storing an operating system “12021” and an application program “12022” which; also see machine translation ‘303.9, fig. 12, pg. 12, lines 1-12], when executed by the processor [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, during an implementation by the at least one processor “1201”; also see machine translation ‘303.9, fig. 12, pg. 12, lines 1-12], cause the terminal device to perform a plurality of operations [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, trigger the terminal “1200” to execute steps comprising; also see machine translation ‘303.9, fig. 12, pg. 12, lines 27-31] comprising: 
	when the timer expires [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires; also see machine translation ‘303.9, fig. 12, pg. 6, line 16], determining to switch from the active BWP to a second BWP [see fig. 1, pg. 3, ¶70 lines 1-2,  deactivating the uplink and downlink of the BWP based on the determination; also see machine translation ‘303.9, fig. 12, pg. 6, line 16], wherein the active BWP is not the second BWP [see fig. 2, pg. 2, ¶54 lines 1-11, the activation state of the BWP is represented by: “A” (active) or “DA” (deactivated, i.e. second BWP); also see machine translation ‘303.9, fig. 12, pg. 6, line 16].
	Kimba does not explicitly teach “determining, based on a discontinuous reception (DRX) state of the terminal device and a long DRX cycle, whether to start the timer; and stopping the timer when the terminal device is no longer in the long DRX cycle before the timer expires, wherein the determining, based on the DRX state of the terminal device and the long DRX cycle, whether to start the timer comprises: starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration, and wherein the timer is a DRX-inactivity timer”.
	However Patwardhan discloses determining [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, the UE “115” determining], based on a discontinuous reception (DRX) state of the terminal device and a long DRX cycle [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, based on the long DRX cycle offset and start parameters], whether to start the timer [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, to start a long DRX cycle as indicated by the “onDurationTimer”]; and 
	stopping the timer when the terminal device is no longer in the long DRX cycle before the timer expires [see fig. 9, pg. 11, ¶74 lines 16-28, stopping the “on-duration timer” based on detecting a downlink subframe and expiration of minimum on-duration timers for deactivating the communication resources; the UE then monitors for downlink signals, but does not detect downlink signals before expiration of the “on-duration timer”], wherein the determining [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, the UE “115” determining], based on the DRX state of the terminal device and the long DRX cycle [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, based on the long DRX cycle offset and start parameters], whether to start the timer [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, for starting a long DRX cycle as indicated by the “onDurationTimer”] comprises: 
	starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration [see pg. 7, ¶55 lines 9-16, the UE determining to start a long DRX cycle based on the long DRX cycle offset and start parameters to activate communication resources for the duration defined by the onDurationTimer], and wherein the timer is a DRX-inactivity timer [see pg. 7, ¶55 lines 9-16, the onDurationTimer is based on for example, detecting data activity and the drx-InactivityTimer, a received DRX command, a HARQ round trip time (RTT) timer, the drx-RetransmissionTimer, etc.)].
[see Patwardhan pg. 2, ¶23 lines 1-3].

Regarding Claims 2 and 12,
	Kimba discloses the terminal device according to claim 11 [see fig. 12, pg. 6, ¶180 lines 1-11, a terminal “1200”], wherein the plurality of operations further comprise [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, the terminal “1200” further executing steps comprising]: 
	obtaining the timer configured for the terminal device by network side [see fig. 1: Step “101”, pg. 2, ¶47 lines 1-5; ¶48 lines 1-5, ¶49 lines 1-5, receiving, first configuration information including timing duration of a timer from the base station].

Regarding Claims 3 and 13,
	Kimba discloses the terminal device according to claim 11 [see fig. 12, pg. 6, ¶180 lines 1-11, a terminal “1200”], wherein the determining to switch from the active BWP to a second BWP [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires, the terminal deactivates the uplink and downlink of the BWP] comprises: 
[see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires], determining to switch from the active BWP to the second BWP [see fig. 1, pg. 3, ¶70 lines 1-2, the terminal deactivates the uplink and downlink of the BWP].
	Kimba does not explicitly teach “the long DRX cycle”.
	However Patwardhan discloses a long DRX cycle [see pg. 7, ¶54 lines 23-26, a long DRX cycle].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the long DRX cycle” as taught by Patwardhan in the system of Kimba for improving discontinuous reception (DRX) performance in contention-based radio access technologies (RAT) [see Patwardhan pg. 2, ¶23 lines 1-3].

Regarding Claims 8 and 18,
	Kimba discloses the terminal device according to claim 11 [see fig. 12, pg. 6, ¶180 lines 1-11, the terminal “1200”], wherein the second BWP is a default BWP configured by a network [see fig. 2, pg. 2, ¶54 lines 1-11, the activation state of the BWP is represented by: “A” (active) or “DA” (deactivated, i.e. second BWP)].

Regarding Claims 9 and 19,
	Kimba discloses the terminal device according to claim 11 [see fig. 12, pg. 6, ¶180 lines 1-11, the terminal “1200”], wherein if the timer expires [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires], determining to switch from the active BWP to a second BWP [see fig. 1, pg. 3, ¶70 lines 1-2, the terminal deactivates the uplink and downlink of the BWP] comprises: 
	when the timer expires [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires] and a default BWP is configured [see pg. 4, ¶101 lines 1-8, and the resource of the BWP according to the activation state configuration command is configured], determining to switch [see fig. 1, pg. 3, ¶70 lines 1-2, the terminal deactivates the uplink and downlink of the BWP].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al.; Pub No.: (US 2018/0338332 A1); see fig. 12, pg. 7, ¶74

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469